Moore, J.
The case of Bull vs. The Commonwealth, 14 Gratt., 826, is conclusive of the impropriety of setting aside a verdict and granting a new trial upon the affidavits of jurors. But in this case the affidavit of Hull, who was not a juror, clearly shows misconduct on the part of one of the jurors in approaching said Hull and asking the question he did. The answer given to the repeated question may have influenced the mind of the juror and induced him to have given a different verdict from what he would otherwise have d'one.and it is possible that through that juror the jury was influenced. Be that as it may, if such conduct on the part of a juror, is permitted by the court, it would open wide the gates for designing men to enter and tamper with jurors. The reason is strong against sustaining a verdict in such cases; a different rule would lead to corruption and injustice.
I think the judgment of the court is erroneous, and should be reversed, with costs, the verdict set aside, aad a new trial awarded.
The other judges concurred.
Judgment reversed.